DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arghavani et al. (US PGPub 2003/0075108, hereinafter referred to as “Arghavani”, IDS reference).
Arghavani discloses the semiconductor device as substantially claimed. See figures 1-3 and corresponding text, where Arghavani teaches, in claim 1, a substrate oxidation assembly comprising: 
a chamber body (108) defining a processing volume; 
a substrate support (106) disposed in the processing volume; 
a plasma source (117, 118, 128, 130, 132) coupled to the processing volume; 
a steam source fluidly coupled to the processing volume and comprising a catalytic steam generator. (figure 1; [0025-0027]) 



However, Arghavani fails to show, pertaining to claim 1 and a substrate heater configured to heat between 700 °C and 1100 °C.

Arghavani teaches, pertaining to claim 1, a temperature of approximately of 500 oC – 625 oC (figure 2; [0033-0035]).  In addition, Arghavani provides the advantages of producing thin oxides of silicon on a wafer with a high degree of uniformity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a substrate heater configured to heat between 700 °C and 1100 °C, in the device of Arghavani, according to the teachings of Arghavani, with the motivation of producing a high degree of uniformity.  In addition, with regards to the optimization of the temperature one of ordinary skill in the art would be capable of providing a desired temperature based on routine experimentation for the purpose of producing a high degree of uniformity. (See MPEP 2144.05)

Arghavani teaches, in claim 2, further comprising a quartz-lined conduit fluidly coupling the steam source to the processing volume. (figure 1; [0025-0028])
Arghavani teaches, in claim 3, wherein the processing volume includes a plasma volume, the plasma source is coupled to the plasma volume, the steam source is coupled to an inlet of the chamber body, and the plasma volume is between the inlet and the substrate support. (figure 1; [0025-0028])
Arghavani teaches, in claim 4, further comprising a gas distributor coupled to the chamber body, wherein: 
the gas distributor has one or more inlet ports, the steam source is fluidly coupled to the one or more inlet ports, and the gas distributor has one or more outlet ports facing the substrate support. (figure 1; [0025-0028])
Arghavani teaches, in claim 5, wherein: the processing volume includes a plasma volume, the plasma source is coupled to the plasma volume; and the plasma volume is between the gas distributor and the substrate support. (figure 1; [0025-0028])
Arghavani teaches, in claim 6, wherein the plasma source includes at least one of a remote plasma source, magnetron typed plasma source, a Modified Magnetron Typed plasma source, a remote plasma oxygen source, a capacitively coupled plasma source, an inductively coupled plasma source, and a toroidal plasma source. (figure 1; [0025-0028])
Arghavani teaches, in claim 7, further comprising at least one of a radiative heating source and a conductive heating source operatively coupled to the substrate support. (figure 1; [0025-0028])
Arghavani teaches, in claim 8, further comprising an array of lamps disposed within the chamber body. (figure 1; [0025-0028])
Arghavani teaches, in claim 9, wherein the plasma source includes a remote plasma source. (figure 1; [0025-0028])
Arghavani shows, in claim 19, a semiconductor device, comprising: 
a silicon and nitrogen containing layer (50) (figure 22; [0017], nitrogen); 
a feature (65) formed in the silicon and nitrogen containing layer having a face substantially perpendicular to a substrate (40) (figures 2, 14, 17 and 22; [0047-0055], [0084] [0110-0114], [0173], [0199]); 
a bottom region (figures 2, 14 and 17; [0084] [0110-0114], [0173], [0199]); 
a top region farther from the substrate than the bottom region (figures 2, 14 and 17; [0084] [0110-0114], [0173], [0199]); and  
an oxide layer on the face of the feature, the oxide layer having a thickness in the bottom region that is at least 95% of a thickness of the oxide layer in the top region (figures 2, 14 and 17; [0084] [0110-0114], [0173], [0199]).


Arghavani teaches, in claim 20, wherein the semiconductor device comprises at least one of a memory device, a 3D NAND flash memory device, a crystalline silicon, a strained silicon, a silicon germanium, a doped polysilicon, an undoped polysilicon, a doped silicon wafer, an undoped silicon wafer, a patterned wafer, a non-patterned wafer, a silicon on insulator, a carbon doped silicon oxides, a doped silicon, or combinations thereof. ([0028])

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0141542, hereinafter referred to as “Kang”, IDS reference) in view of Arghavani et al. (US PGPub 2003/0075108, hereinafter referred to as “Arghavani”).

Kang disclose the semiconductor apparatus substantially as claimed.  figures 1A-7 and corresponding text, where Kang shows, in claim 10, a substrate oxidation assembly comprising: 
a chamber body 1302 defining a processing volume (figure 6; [0120]); 
a substrate support 1308 disposed in the processing volume and having an axis through a center of the substrate support, the substrate support comprising a resistive heating element 1310 having a circular shape (figure 6; [0136]); 
a plasma source coupled to the processing volume 1307 ([0126]); a gas distributor 1301 coupled to the chamber body 1302 and coaxial with the axis of the substrate support (figures 6; [0068], [0131]); 
a steam source fluidly coupled to the processing volume and configured to distribute steam symmetrically about the axis of the substrate support (figure 6; ;[0068], [0131]); 

However, Kang fails to explicitly show, in claim 10, a substrate heater configured to heat to between 700 °C and 1100 °C.

Kang teaches in claim 10, a substrate heater that can be adjusted to higher temperatures ([0091]). In addition, Kang provides the advantages of preventing damage to the substrate, [0002]).

In addition, Arghavani teaches, in claim 10, a temperature of approximately of 500 oC – 625 oC (figure 2; [0033-0035]).  In addition, Arghavani provides the advantages of producing thin oxides of silicon on a wafer with a high degree of uniformity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a substrate heater configured to heat to between 700 °C and 1100 °C, in the apparatus of Kang, according to the teachings of Kang and Arghavani, with the motivation of preventing damage to the substrate and having a high quality oxide film with a high degree of uniformity.  In addition, with regards to the optimization of the temperature, one of ordinary skill in the art would be capable of providing a desired temperature based on routine experimentation for the purpose of producing a high degree of uniformity. (See MPEP 2144.05)



Kang in view of Arghavani teaches, in claim 11, wherein the gas distributor comprises: one or more inlet ports, wherein the steam source is fluidly coupled to the one or more inlet ports; and one or more outlet ports facing the substrate support. (figure 1; [0025-0028])
Kang in view of Arghavani teaches, in claim 12, further comprising an array of lamps disposed within the chamber body. (figure 1; [0025-0028])
Kang in view of Arghavani teaches, in claim 13, wherein the plasma source is coaxial with the axis of the substrate support, and wherein the chamber body has a volume between about 30 liters and about 60 liters. (figure 1; [0025-0028])
Kang in view of Arghavani teaches, in claim 14, further comprising a quartz-lined conduit fluidly coupling the steam source to the processing volume.
Kang in view of Arghavani teaches, in claim 15, wherein the plasma source includes at least one of a remote plasma source, magnetron typed plasma source, a Modified Magnetron Typed plasma source, a remote plasma oxygen source, a coupled plasma source, an inductively coupled plasma source, and a toroidal plasma source.
Kang in view of Arghavani teaches, in claim 16, wherein the steam source includes at least one of an H.sub.2O injector, an ultrapure H.sub.2O injector, a catalytic steam generator, and a pyrogenic steam source.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arghavani et al. (US PGPub 2003/0075108, hereinafter referred to as “Arghavani”).as applied to claim 10 above, and further in view of Kang et al. (US 2014/0141542, hereinafter referred to as “Kang”).
Arghavani discloses the semiconductor device substantially as claimed.  See the rejection above.
However, Arghavani fails to show, in claim 17, wherein the plasma source includes a remote plasma source.

Kang teaches, in claim 16, a similar semiconductor apparatus that includes a plasma source includes a remote plasma source that is conventionally a non-thermal energy source (figures 1A and 6; [0068], [0074]; [0120-0122], [0125], [0132], and [0136]).  In addition, Kang provides the advantages of preventing damage to the substrate, [0002]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute wherein the plasma source includes a remote plasma source, in the apparatus of Arghavani, according to the teachings of Kang, with the motivation of preventing damage to the substrate, such as, including a non-thermal energy source to activate the plasma.
Arghavani in view of Kang teaches, in claim 18, wherein the steam source is a catalytic steam generator. (figure 1; [0025-0027])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 30, 2022